DIXON, Judge,
concurring in result.
I am forced to concur in the opinion of Judge Lowenstein. There is no doubt that the law requires that we reinstate this employee. The failure of the city to introduce its ordinances is fatal to the validity of the discharge under the present state of the law. If the question were an open one, I would prefer a rationale in the case law that permits the appellate court to exercise discretion in taking judicial notice of ordinances. Many large municipalities now have well codified and easily accessible ordinances. This court should be able to take judicial notice in a situation where the ordinances are readily available and avoid an inappropriate result.